DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final is in response to Applicant’s Amendments/Remarks filed on 27 July, 2021. The amendments have been entered.
Accordingly, claims 1-34 are allowable over the prior art, in view of Applicant’s amendments to independent claim 1. 
Applicant has amended claim 24 to overcome the claim objection set forth with the Non-Final Rejection mailed on 27 April, 2021, and therefore, the objection is withdrawn.
Applicant has amended the claims to recite “electric heater”, in place of “electric heating element”. Amending the claims as such provides the claims previously interpreted under 35 U.S.C. 112(f), as noted in the Non-Final Rejection mailed on 27 April, 2021, no longer invoke interpretation under 35 U.S.C. 112(f).
Applicant’s amendments to the claims independent claim 1 overcomes the rejections of claims 1-34 under 35 U.S.C. 112(b). The rejections of claims 1-34, in view of these amendments, are withdrawn.

Claim Objections
Claims 20, 24, 30, and 32-34 are objected to because of the following informalities: 
Claim 20 should be rewritten to recite - -wherein the external heater support surface and the electric heater of the first battery heat exchanger are provided on [[an]] the outer surface of the second plate or on [[an]] the outer surface of the first plate - -, as the first and second plates have been clearly designated with outer surfaces in claim 17, from which claim 20 depends.
Claim 24 should be rewritten to  - -wherein the first battery heat exchanger further comprises a short-circuit flow conduit having first and second ends, and provided between the inlet port and the outlet port to permit short-circuit recirculating flow directly between the inlet and outlet ports; and wherein a secondary circulation pump is provided between the first and second ends of the short-circuit flow conduit, the secondary circulation pump being adapted for pumping a volume of heat transfer fluid contained within the first battery heat exchanger, the secondary circulation pump having an inlet which is connected to the outlet manifold through the short-circuit flow conduit, and an outlet which is connected to the inlet manifold through the short-circuit flow conduit - -, so as to comply with 37 CFR 1.71(a).
Claim 30 should be rewritten to  - - wherein the plurality of rechargeable battery units comprises a plurality of battery cells and the plurality of battery heat exchangers comprises a plurality of ICE plate heat exchangers; wherein one or more of the ICE plate heat exchangers are received between adjacent battery cells; wherein the plurality of rechargeable battery units further comprises a support structure for supporting the plurality of ICE plate heat exchangers and the plurality of battery cells; and wherein the support structure includes fluid flow passages for supplying heat transfer fluid to the ICE plate heat exchangers and discharging the heat transfer fluid from the ICE plate heat exchangers, and wherein the fluid flow passages of the support structure are located under the plurality of ICE plate heat exchangers and the plurality of battery cells in a base of the support structure.- -, so as to comply with 37 CFR 1.71(a).
Claim 32 should be rewritten to  - - further comprises a short-circuit flow conduit having first and second ends, and provided between the inlet port and the outlet port to permit short-circuit recirculating flow directly between the inlet and outlet fittings; wherein a secondary circulation pump is provided between the first and second ends of the short-circuit flow conduit, the secondary circulation pump being adapted for pumping a volume of heat transfer fluid contained within the plurality of rechargeable battery units, the secondary circulation pump having an inlet which is connected to the outlet fitting through the short-circuit flow conduit, and an outlet which is connected to the inlet fitting through the short-circuit flow conduit - -, so as to comply with 37 CFR 1.71(a).
Claim 33 should be rewritten to  - - The thermal management system according to claim 31, wherein the external heater support surface and the electric heater are provided on an outer surface of a saddle heater which is provided on [[a] an underside of the base portion of the support structure, in close proximity to the fluid flow passages of the support structure; wherein the saddle heater comprises a metal plate having an upper surface and a lower surface, wherein the lower surface defines the external heater support surface on which the plurality of rechargeable battery units - -.
Claim 34 should be rewritten to  - - The thermal management system according to claim 33, wherein the saddle heater further comprises one or more heat conducting fins projecting upwardly from the upper surface and adapted to extend between the battery cells and/or the ICE plate heat exchangers of the plurality of rechargeable battery units - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the primary circulation pump" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes
Claim 15 recites the limitation "the primary circulation pump" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the battery cooling/heating subsystem includes a primary circulation pump.
Claim 16 depends from rejected claim 15, and therefore, is further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 17 recites, “wherein the first battery heat exchanger comprises… an electric heater”, wherein independent claim 1 previously recited “an electric heater integrated with only a first battery heat exchanger of said plurality of battery heat exchangers”. In view of this, the claimed invention is indefinite, as the metes and bounds of the invention would be unclear to one having ordinary skill within the art. Under broadest reasonable interpretation, it is unclear whether the initial recitation of the electric heater is intended to be the same as the second recited electrical heater or in addition to the second recited electrical heater. The claims provide that the electric heater is only provided to the first battery heat exchanger, and then later structurally defines the first battery heat exchanger to incorporate another electric heater, such that it is not clear if the electric heaters are intended to be the same or different structures provided to the same first battery heat exchanger. It is understood through the specification, that the first battery heat exchanger may have more than one electric heater integrated therewith (as shown and described with respect to figure 5 and 6 having one or more electric heaters, 52), it is unclear whether or not the claim is intended to encompass two different electric heaters or the same electric heater. For examination purposes, it is being construed the claim is directed to an additional electric heater, in addition to the electric heater defined in claim 1.
Claims 18-29
Claim 26 recites the limitation "the short-circuit flow conduit" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the first battery heat exchanger includes a short-circuit flow conduit.
Claim 26 recites the limitation "the secondary circulation pump" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the first battery heat exchanger includes a secondary circulation pump.
Claim 28 recites the limitation "the short-circuit flow conduit" in lines 11 and 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the first battery heat exchanger includes a short-circuit flow conduit.
Claim 28 recites the limitation "the secondary circulation pump" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the first battery heat exchanger includes a secondary circulation pump.


Allowable Subject Matter
Claims 1-34 are allowable over the prior art 

Response to Arguments
Applicant’s arguments, see pages 18-20, filed 27 July, 2021, with respect to the rejection(s) of claim(s) 1-34 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b) set forth above and the new objections to the claims set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        10/20/2021